                   Case 2:19-cv-01911-MJP Document 26 Filed 09/17/20 Page 1 of 3




 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      THE POKÉMON COMPANY                                No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                       PLAINTIFF THE POKÉMON COMPANY
11                                                       INTERNATIONAL, INC.’S MOTION TO
                             Plaintiff,                  EXTEND THE DEADLINE FOR THE
12                                                       JOINT STATUS REPORT & RELATED
               v.                                        DEADLINES
13
      BRYAN GARCIA CRUZ, an individual,                  NOTE ON MOTION CALENDAR:
14                                                       September 25, 2020
                             Defendant.
15

16

17            Plaintiff, The Pokémon Company International, Inc. (“TPCi”), moves this Court under
18   Federal Rule of Civil Procedure 6(b)(1) for a 90-day extension of the deadline for the parties to
19   file a Joint Status Report and all associated deadlines.
20                                        I.      BACKGROUND
21            Defendant Bryan Garcia Cruz leaked more than a dozen images from TPCi’s Pokémon
22   Sword and Shield: The Official Galar Region Strategy Guide (“Strategy Guide”), which TPCi
23   created to accompany the release of two highly anticipated video games, Pokémon Sword and
24   Pokémon Shield. TPCi sued then-anonymous John/Jane Doe Defendants on November 22,
25   2019. Dkt. No. 1. On March 26, 2020, TPCi amended its complaint to name Mr. Cruz. Dkt.
26   No. 17. The next day, TPCi sent a letter to Mr. Cruz requesting that he waive service. Mr. Cruz

      MOTION TO EXTEND DEADLINES                                               Perkins Coie LLP
      (No. 19-cv-1911MJP) – 1                                            1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     149556985.2                                                              Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 26 Filed 09/17/20 Page 2 of 3




 1   returned the waiver of service on May 15, 2020, and TPCi filed it on May 18, 2020. Dkt. No.
 2   22.
 3            Since then, TPCi and Mr. Cruz have been engaged in discussions regarding the leaked
 4   Strategy Guide images, how others may have been involved in the leaks, and prospects for
 5   settlement. Declaration of Holly M. Simpkins (“Simpkins Decl.”) ¶ 2. In addition, TPCi is
 6   moving its investigation forward, recently reaching out to an entity that may have additional
 7   information. Id. ¶ 3. Unfortunately, the ongoing COVID-19 pandemic has made the
 8   investigation of this matter much more difficult than initially anticipated. Id. ¶ 4. TPCi seeks a
 9   90-day extension of the deadline for the Joint Status Report and associated deadlines to allow
10   time for these discussions to continue, and for TPCi to continue to pursue its investigation.
11                                          II.    ARGUMENT
12            A motion to extend the deadline for the Joint Status Report and related activities may be
13   granted for good cause. See Fed. R. Civ. P. 6(b)(1). Good cause exists here. The Joint Status
14   Report is due September 29, 2020. Dkt. No. 25. TPCi and Mr. Cruz have engaged in good faith
15   discussions regarding the leaked Strategy Guide images and the possibility of settlement as well
16   as conducting an ongoing investigation of other potentially involved parties. Because TPCi’s
17   investigation of this matter is ongoing and settlement discussions may lead to the ultimate
18   resolution of this dispute with respect to Mr. Cruz, it would be premature to hold a Case
19   Management Conference, serve initial disclosures, or submit a Joint Status Report. Accordingly,
20   in the interest of justice and to enhance judicial efficiency and preserve resources, TPCi
21   respectfully requests that the deadline for the Joint Status Report be extended approximately 90
22   days to January 4, 2021, with all related deadlines to be extended accordingly.
23                                         III.   CONCLUSION
24            For the foregoing reasons, TPCi respectfully requests that the Court grant TPCi’s motion
25   for a 90-day extension of the deadline to submit the Joint Status Report and all related deadlines.
26

      MOTION TO EXTEND DEADLINES                                                Perkins Coie LLP
      (No. 19-cv-1911MJP) – 2                                             1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     149556985.2                                                               Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 26 Filed 09/17/20 Page 3 of 3




 1            DATED this 17th day of September, 2020.
                                                        s/ Holly M. Simpkins
 2                                                      Holly M. Simpkins, WSBA No. 33297
                                                        Lauren W. Staniar, WSBA No. 48741
 3                                                      Jacob P. Dini, WSBA No. 54115
                                                        Perkins Coie LLP
 4                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
 5                                                      Telephone: 206.359.8000
                                                        Facsimile: 206.359.9000
 6                                                      E-mail: hsimpkins@perkinscoie.com
                                                        E-mail: lstaniar@perkinscoie.com
 7                                                      E-mail: jdini@perkinscoie.com
 8                                                      Attorneys for Plaintiff
                                                        The Pokémon Company International, Inc.
 9

10

11

12
13

14

15

16

17

18
19

20

21

22

23

24
25

26

      MOTION TO EXTEND DEADLINES                                            Perkins Coie LLP
      (No. 19-cv-1911MJP) – 3                                         1201 Third Avenue, Suite 4900
                                                                        Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
     149556985.2                                                           Fax: 206.359.9000
